 1
 2
 3
 4
 5
 6
 7                          UNITED STATES DISTRICT COURT
 8                        SOUTHERN DISTRICT OF CALIFORNIA
 9
10   JOHN LAKE,                                         Case No.: 3:19-cv-00504-CAB-NLS
     CDCR #AF-8850,
11
                                       Plaintiff,       ORDER DENYING MOTION FOR
12                                                      TRO/INJUNCTIVE RELIEF
                         vs.
13
     WARDEN DANIEL PARAMO;                              (ECF No. 11)
14   JOHN DOES, WARDEN JOHN DOE,
15   CSP-LAC; PROPERTY ROOM
     CORRECTIONAL OFFICERS,
16
                                    Defendants.
17
18
19
20   I.    Procedural History
21         On March 13, 2019, John Lake (“Plaintiff”), a state inmate currently housed in the
22   California State Prison - Los Angeles County (“CSP-LAC”) located in Lancaster,
23   California, and proceeding pro se, filed a Complaint pursuant to the Civil Rights Act, 42
24   U.S.C. § 1983. (See Compl., ECF No. 1.) He later filed a Motion to Proceed In Forma
25   Pauperis (“IFP”) pursuant to 28 U.S.C. § 1915(a), along with a Motion to Appoint
26   Counsel. (See ECF Nos. 4, 5.) On May 3, 2019, the Court GRANTED Plaintiff’s Motion
27   to Proceed IFP, DENIED his Motion to Appoint Counsel, and DISMISSED his
28   Complaint for failing to state a claim. (See ECF No. 6 at 12-13.) Plaintiff was given
                                                    1
                                                                            3:19-cv-00504-CAB-NLS
 1   thirty (30) days leave in which to file an amended pleading to correct the deficiencies of
 2   pleading identified in the Court’s Order. (Id.)
 3         That time has since passed and Plaintiff has not filed an amended pleading.
 4   Instead, Plaintiff filed a “Petition for Extension of Time and Appointment of Counsel and
 5   Appointment of Investigator and Legal Runner.” (ECF No. 8 at 1.) Plaintiff also sought
 6   “TRO/Injunctive relief.” (Id.) The Court GRANTED Plaintiff an extension of time to file
 7   his amended pleading, DENIED his request for appointment of counsel and/or an
 8   investigator, and DENIED his Motion for TRO. (ECF No. 9.) On July 29, 2019,
 9   Plaintiff filed another “Request for TRO/Injunctive Relief.” (ECF No. 11.)
10   II.   Motion for Temporary Restraining Order
11         Plaintiff’s motion is mostly incoherent and rambling but he appears to claim that
12   he will be subject to “great bodily injury” if he is housed on the “A” yard and requests
13   “federal protection housing.” (ECF No. 11 at 1-2.)
14         Procedurally, a federal district court may issue emergency injunctive relief only if
15   it has personal jurisdiction over the parties and subject matter jurisdiction over the
16   lawsuit. See Murphy Bros., Inc. v. Michetti Pipe Stringing, Inc., 526 U.S. 344, 350 (1999)
17   (noting that one “becomes a party officially, and is required to take action in that
18   capacity, only upon service of summons or other authority-asserting measure stating the
19   time within which the party served must appear to defend.”). The court may not attempt
20   to determine the rights of persons not before it. See, e.g., Hitchman Coal & Coke Co. v.
21   Mitchell, 245 U.S. 229, 234-35 (1916); Zepeda v. INS, 753 F.2d 719, 727-28 (9th Cir.
22   1983). Pursuant to Federal Rule of Civil Procedure 65(d)(2), an injunction binds only
23   “the parties to the action,” their “officers, agents, servants, employees, and attorneys,”
24   and “other persons who are in active concert or participation.” FED. R. CIV. P.
25   65(d)(2)(A)-(C).
26   ///
27   ///
28   ///
                                                   2
                                                                               3:19-cv-00504-CAB-NLS
 1          The action before the Court is currently closed in light of the Court’s May 3, 2019
 2   Order dismissing the action for failing to state a claim and there is no operative pleading.
 3   (See ECF No. 6.) No Defendant has been served. Plaintiff is seeking injunctive relief
 4   that would require the Court to presume jurisdiction over parties who have not appeared
 5   in this action nor do they appear to have been notified of this action. The Court cannot
 6   grant Plaintiff injunctive relief because it has no personal jurisdiction over CSP-LAC
 7   officials. See FED. R. CIV. P. 65(a)(1), (d)(2); Murphy Bros., Inc., 526 U.S. at 350;
 8   Zepeda, 753 F.2d at 727-28. A district court has no authority to grant relief in the form of
 9   a temporary restraining order or permanent injunction where it has no jurisdiction over
10   the parties. Ruhrgas AG v. Marathon Oil Co., 526 U.S. 574, 584 (1999) (“Personal
11   jurisdiction, too, is an essential element of the jurisdiction of a district ... court, without
12   which the court is powerless to proceed to an adjudication.”) (citation and internal
13   quotation omitted).
14          Substantively, “‘[a] plaintiff seeking a preliminary injunction must establish that he
15   is likely to succeed on the merits, that he is likely to suffer irreparable harm in the
16   absence of preliminary relief, that the balance of equities tips in his favor, and that an
17   injunction is in the public interest.” Glossip v. Gross, __ U.S. __, 135 S. Ct. 2726, 2736-
18   37 (2015) (quoting Winter v. Natural Resources Defense Council, Inc., 555 U.S. 7, 20
19   (2008)). “Under Winter, plaintiffs must establish that irreparable harm is likely, not just
20   possible, in order to obtain a preliminary injunction.” Alliance for the Wild Rockies v.
21   Cottrell, 632 F.3d 1127, 1131 (9th Cir. 2011).
22          As noted above, the Court has dismissed this entire action for failing to state a
23   claim upon which relief could be granted and thus, Plaintiff has not shown that he is
24   likely to succeed on the merits.
25          Accordingly, Plaintiff’s Motion for Injunctive Relief is DENIED. (ECF No. 11.)
26   ///
27   ///
28   ///
                                                     3
                                                                                  3:19-cv-00504-CAB-NLS
 1   III.   Conclusion and Order
 2          Good cause appearing, the Court:
 3          DENIES Plaintiff’s Motion for “TRO/Injunctive Relief” without prejudice (ECF
 4   No. 8).
 5          IT IS SO ORDERED.
 6   Dated: August 8, 2019
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                               4
                                                                        3:19-cv-00504-CAB-NLS
